Citation Nr: 0312110	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that inter alia determined that a 
claim of entitlement to service connection for tinnitus was 
not well grounded.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The Board adjudicated other appealed issues in a September 
2002 decision and undertook additional development on the 
issue of service connection for tinnitus, pursuant to 38 
C.F.R. § 19.9(a)(2); however, during the course of this 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Thus, the following 
remand is necessary.  


REMAND

Review of the claims file reflects that the veteran recently 
failed to report for an examination to determine the etiology 
of his tinnitus.  However, there is no verification in the 
claims file that he or his representative was notified of the 
time and place of this examination.  Thus, he must be 
afforded another opportunity for an examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make arrangements to 
obtain a medical opinion to determine the 
etiology of the veteran's tinnitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the requested opinion, and the 
examiner should acknowledge such review 
in the report.  Ask the examiner to offer 
an opinion addressing whether it is at 
least as likely as not that the veteran's 
tinnitus is the result of noise exposure 
during active service.  The veteran may 
be re-examined if necessary.  

2.  If the veteran fails to report for a 
scheduled examination, place a copy of 
the notice of the examination that was 
sent to the veteran in the claims folder.  

3.  Following the above development, if 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




